UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SCOTT CALDWELL,

                    Plaintiff,             19-cv-6812 (JGK)

          - against -                      ORDER

WILLIS TOWERS WATSON,

                    Defendant.


JOHN G. KOELTL, District Judge:

     The case is referred to a·Magistrate Judge for purposes of

settlement.



SO ORDERED.


Dated:    New York, New York
          November 15, 2019

                                  United States District Judge




                                   USDC SONY
                                   DOCUMENT
                                   ELECTRONICALLY FILED
                                   DOC#
                                   DATEr-=,L-E-0:-~--~IL~IS?rt~--
